Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 1 of 20

                                                        FILED            LODGED


                                                      MAR 31 2021
                                                        CLERK U.S. DISTRICT COURT
                                                           DISTRICT OF ARIZONA




                                             CV-21-559-PHX-MTL (ESW)
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 2 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 3 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 4 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 5 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 6 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 7 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 8 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 9 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 10 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 11 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 12 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 13 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 14 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 15 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 16 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 17 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 18 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 19 of 20
Case 2:21-cv-00559-MTL--ESW Document 1 Filed 03/31/21 Page 20 of 20
